Fourth Court of Appeals
                                    San Antonio, Texas
                                             July 7, 2016

                                        No. 04-16-00308-CV

                          IN THE INTEREST OF S.A.W., A CHILD,


                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12167
                        Honorable N. Keith Williams, Judge Presiding


                                           ORDER
                On May 17, 2016, appellant filed his notice of appeal, stating he desired to appeal
all portions of a judgment rendered on March 28, 2016. However, in his request for records,
appellant did not request the entire reporter’s record, but rather requested only the reporter’s
record containing the judge’s orders. On June 22, 2016, appellee filed a motion to compel,
requesting this court to order appellant to request the entire reporter’s record or designate a list of
issues to be appealed in compliance with Texas Rule of Appellate Procedure 34.6(c).

        Under Texas Rule of Appellate Procedure 34.6(c), an appellant who requests a partial
reporter’s record “must include in the request a statement of the points or issues to be presented
on appeal.” See TEX. R. APP. P. 34.6(c). On June 30, 2016, appellant filed a response to
appellee’s motion, stating he is appealing “the trial court’s findings and rationale for those
findings.” In his response, appellant also filed a motion requesting an extension of time to file
his brief, stating he has requested for the court reporter to prepare the remainder of the record
regarding the proceedings and the court reporter indicated she needed up to sixty days to prepare
the record.

       Based on the foregoing, we ORDER the court reporter to prepare on or before September
5, 2016 a reporter’s record of all the trial court’s proceedings.

        Further, we GRANT appellant’s motion for extension of time and ORDER appellant to
file his brief in this court thirty days after the date the reporter’s record from the trial court’s
proceedings is filed.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter.


                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court